Citation Nr: 0630794	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
October 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder 
(claimed as "inadequate personality") for failure to submit 
new and material evidence.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required.


REMAND

The veteran is seeking service connection for an acquired 
psychiatric disorder, claimed as "inadequate personality."  
The history of his claim shows that his initial claim for VA 
compensation for a psychiatric disability was denied in a 
prior rating decision dated in January 1961.  The veteran was 
notified of this denial and his appellate rights in 
correspondence dated in February 1961.  However, since he did 
not file a timely appeal, the decision became final.  In June 
2002, he applied to reopen his claim.  The applicable law and 
regulations requires that he submit new and material evidence 
in order to reopen his claim for an acquired psychiatric 
disorder. 

Before the Board can adjudicate this claim, further 
development must be completed to satisfy the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. 
§ 3.159(b)(1) (2006).  The RO attempted to comply with these 
provisions in a letter sent to the veteran in February 2003.  
However, in light of a recent decision by the United States 
Court of Appeals for Veterans Claims (Court), the Board finds 
that this letter constitutes insufficient notice.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

The Board has reviewed the content of the February 2003 
letter and finds that it did not provide the veteran with 
notice of the evidence and information that is necessary to 
reopen his claim for service connection for an acquired 
psychiatric disorder within the meaning of the Court's 
holding in Kent.  Therefore, the veteran should be provided 
with a proper notice letter that complies with Kent.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Development contemplated by the VCAA 
should be undertaken, including informing 
the veteran of the provisions of the 
VCAA.  The veteran should be informed -- 
based on the final January 1961 rating 
decision denying his claim of entitlement 
to service connection for an acquired 
psychiatric disorder -- of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claim, (2) that VA will seek to obtain, 
and (3) that he is expected to provide.  
The veteran should also be advised to 
provide any evidence in his possession 
that pertains to the claim.  

2.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
previously denied claim of entitlement to 
service connection for an acquired 
psychiatric disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

